                                          Case 4:20-cv-07344-YGR Document 17 Filed 03/01/21 Page 1 of 4




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANDRE KENNETH STUCKEY,
                                   4                                                        Case No. 20-cv-07344-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER REOPENING ACTION; AND
                                                  v.                                        DIRECTING PLAINTIFF TO SHOW
                                   6                                                        CAUSE WHY (1) HIS IFP STATUS
                                         PEOPLE[’S] REPUBLIC OF CHINA, et al.,              SHOULD NOT BE DENIED AND
                                   7                                                        (2) THIS ACTION SHOULD NOT BE
                                                        Defendants.                         DISMISSED PURSUANT TO 28 U.S.C.
                                   8                                                        § 1915

                                   9     I.   BACKGROUND
                                  10          This federal civil rights action was dismissed on December 15, 2020 because Plaintiff

                                  11   failed to perfect his application to proceed in forma pauperis (“IFP”). Dkt. 7. He since has

                                  12   perfected his IFP application (Dkts. 12, 15), and he has filed a motion to reopen (Dkt. 10). The
Northern District of California
 United States District Court




                                  13   Court GRANTS Plaintiff’s motion to reopen, and the action is REOPENED.

                                  14          On October 20, 2020, Plaintiff Andre Kenneth Stuckey, a state prisoner currently

                                  15   incarcerated at Pelican Bay State Prison (“PBSP”), filed the present pro se prisoner “Class Action

                                  16   Complaint” on behalf of himself and additional Plaintiffs, who are also inmates at PBSP,

                                  17   purporting to represent all “incarcerated inmates in the State of California for damages and

                                  18   equitable relief suffered as a result of the Coronavirus pandemic, against the Defendants, the

                                  19   People’s Republic of China . . . .” Dkt. 1 at 2.1 In its December 15, 2020 Order, the Court denied

                                  20   Plaintiff’s motion for certification of a class action. Dkt. 7 at 1-2. The additional named

                                  21   Plaintiffs, who were all inmates at PBSP, were dismissed as Plaintiffs from this action without

                                  22   prejudice. Id.

                                  23          As mentioned, Plaintiff seeks leave to proceed IFP. Dkts. 12, 15.

                                  24          In one of Plaintiff’s other pending actions, Stuckey v. Sturdevant, No. 20-cv-01898 (N.D.

                                  25   Cal.), Defendant PBSP Correctional Officer C. Sturdevant filed a motion to revoke Plaintiff’s IFP

                                  26   status, pursuant to 28 U.S.C. § 1915(g). See Dkt. 13 in Case No. 20-cv-01898.

                                  27
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                  28
                                       filing system and not those assigned by Plaintiff.
                                          Case 4:20-cv-07344-YGR Document 17 Filed 03/01/21 Page 2 of 4




                                   1            Having read and considered the papers submitted in Case No. 20-cv-01898, and being fully

                                   2   informed, the Court directs Plaintiff to show cause why his IFP status should not be denied in this

                                   3   action and why it should not be dismissed pursuant to 28 U.S.C. § 1915(g)

                                   4    II.     DISCUSSION
                                   5            The Prison Litigation Reform Act of 1995 (“PLRA”) was enacted, and became effective,

                                   6   on April 26, 1996. It provides that a prisoner may not bring a civil action IFP under 28 U.S.C.

                                   7   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

                                   8   facility, brought an action or appeal in a court of the United States that was dismissed on the

                                   9   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

                                  10   unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                  11   Section 1915(g) requires that this Court consider prisoner actions dismissed before, as well as

                                  12   after, the statute’s 1996 enactment. Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997).
Northern District of California
 United States District Court




                                  13            Section 1915(g) is commonly referred to as the “three strikes rule.” The three strikes rule

                                  14   “requires so-called ‘frequent filer’ prisoners to prepay the entire filing fee before federal courts

                                  15   may consider their civil actions and appeals.” Kinnell v. Graves, 265 F.3d 1125, 1127 (10th Cir.

                                  16   2001).

                                  17            For purposes of a dismissal that may be counted under section 1915(g), the phrase “fails to

                                  18   state a claim on which relief may be granted” parallels the language of Federal Rule of Civil

                                  19   Procedure 12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is

                                  20   “of little weight or importance: having no basis in law or fact,” and the word “malicious” refers to

                                  21   a case “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113,

                                  22   1121 (9th Cir. 2005) (citation omitted) (“Andrews I”). Only cases within one of these three

                                  23   categories can be counted as strikes for section 1915(g) purposes. See id. Dismissal of an action

                                  24   under section 1915(g) should only occur when, “after careful evaluation of the order dismissing an

                                  25   [earlier] action, and other relevant information, the district court determines that the action was

                                  26   dismissed because it was frivolous, malicious or failed to state a claim.” Id.

                                  27            Andrews I requires that the prisoner be given notice of the potential applicability of

                                  28   section 1915(g), by either the district court or the defendants, but also requires the prisoner to bear
                                                                                          2
                                          Case 4:20-cv-07344-YGR Document 17 Filed 03/01/21 Page 3 of 4




                                   1   the ultimate burden of persuasion that section 1915(g) does not bar pauper status for him. Id. A

                                   2   defendant seeking to challenge a prisoner’s IFP status has the burden of producing evidence that

                                   3   allows the district court to conclude that the prisoner plaintiff has suffered at least three prior

                                   4   dismissals that count as strikes under section 1915(g). Id. at 1120. Once the defendants have met

                                   5   this initial burden, the burden shifts to the prisoner to show why a prior dismissal should not count

                                   6   as a strike, or why he is entitled to the imminent danger of serious physical injury exception. Id.

                                   7           A dismissal under section 1915(g) means that a prisoner cannot proceed with his action as

                                   8   a pauper under section 1915(g), but he still may pursue his claims if he pays the full filing fee at

                                   9   the outset of the action. See Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997) (affirming

                                  10   district court’s denial of IFP status and dismissing complaint without prejudice under section

                                  11   1915(g)).

                                  12           A review of the dismissal orders in Plaintiff’s prior prisoner actions in this Court and in the
Northern District of California
 United States District Court




                                  13   United States District Court for the Central District of California reveals that Plaintiff has had at

                                  14   least three cases dismissed on the ground that they were frivolous, malicious, or failed to state a

                                  15   claim upon which relief may be granted. Plaintiff is now given notice that the Court believes the

                                  16   following dismissals may be counted as dismissals for purposes of section 1915(g): (1) Stuckey v.

                                  17   Grebinski, No. 2:12-cv-06875 (C.D. Cal.) (district judge of the Central District adopted the

                                  18   magistrate judge’s findings and recommendations and denied Plaintiff’s request to proceed IFP

                                  19   because the complaint was frivolous); (2) Stuckey v. Grebinski, No. 2:12-cv-08438 (C.D. Cal.)

                                  20   (same); and (3) Stuckey v. Trump, et al., Case No. 19-cv-03688 (N.D. Cal.) (civil rights action

                                  21   dismissed for failure to state a claim). See Dkt. 13 at 2-3; Dkt. 13-1 at 4-21 (Exs. A-C) in Case

                                  22   No. 20-cv-01898. In Case No. 20-cv-01898, the Court has reviewed all three dismissals in the

                                  23   aforementioned cases (which were all entered before the instant action was brought by Plaintiff on

                                  24   August 21, 2020), and it has determined that they may be counted as dismissals for purposes of

                                  25   section 1915(g). Plaintiff therefore may proceed IFP only if he is seeking relief from a danger of

                                  26   serious physical injury which is “imminent” at the time of filing the instant action. See Abdul-

                                  27   Akbar v. McKelvie, 239 F.3d 307, 312 (3d Cir. 2001) (en banc); Medberry v. Butler, 185 F.3d

                                  28   1189, 1192-93 (11th Cir. 1999); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998); Banos v.
                                                                                           3
                                          Case 4:20-cv-07344-YGR Document 17 Filed 03/01/21 Page 4 of 4




                                   1   O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). He is not.

                                   2   III.   CONCLUSION
                                   3          For the reasons outlined above, the Court orders as follows:

                                   4          1.      The Court GRANTS Plaintiff’s motion to reopen, and the Clerk of the Court shall

                                   5   REOPEN the file. Dkt. 10. The Clerk is directed to modify the docket accordingly. The

                                   6   judgment (Dkt. 8) and the Order of Dismissal (Dkt. 7) are VACATED.

                                   7          2.      In light of the three dismissals outlined above, and because Plaintiff does not

                                   8   appear to be under imminent danger of serious physical injury, he is ORDERED TO SHOW

                                   9   CAUSE in writing no later than twenty-eight (28) days from the date of this Order why his IFP

                                  10   status should not be denied and this action should not be dismissed pursuant to 28 U.S.C.

                                  11   § 1915(g). If Plaintiff is so inclined, he may avoid dismissal by paying the $350.00 filing fee. In

                                  12   any event, the Court will continue to review under section 1915(g) all future actions filed by
Northern District of California
 United States District Court




                                  13   Plaintiff while he is incarcerated in which he seeks IFP status.

                                  14          Failure to file a timely response or failure to pay the full filing fee will result in the

                                  15   dismissal of this action without further notice to Plaintiff.

                                  16          3.      Plaintiff’s motion for certification of a class action has already been denied in the

                                  17   Court’s December 15, 2020 Order, and therefore his newly-filed motion for certification of a class

                                  18   action is DENIED as moot. Dkt. 14.

                                  19          4.      This Order terminates Docket Nos. 10 and 14.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 1, 2021

                                  22                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
